DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No.’s 61/025,761, 61/080162, 12/364,412, 13/410,035, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the above listed applications disclose “a breakaway tool adapted to fit the temporary rod coupling to break off the temporary rod coupling”, as required by claims 1-20.  Therefore, claims 1-20 receive an effective filing date of 11/8/2012, which is the filing date of application No. 13/672,150.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking pin of claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 each recite the limitation “wherein the permanent rod fastener, the upper rod fastener, or both further comprise a locking pin to prevent movement.  It is unclear what movement is prevented-movement of the fastener(s) or movement of the rod(s).  Appropriate clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. Pub. No. US 2009/0198279 A1) in view of Lab et al. (Pat. No. US 8,388,659).

Zhang et al. discloses the claimed invention except wherein the system includes a breakaway tool adapted to fit the temporary rod coupling to break off the temporary rod coupling.
Lab et al. teaches wherein a system includes a breakaway tool (figure 11; col. 8, lines 30-34) adapted to fit the temporary rod coupling 100b to break off the temporary rod coupling (figure 11; col. 8, lines 30-34).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system to include a breakaway tool adapted to fit the temporary rod coupling to break off the temporary rod coupling, as taught by Lab et al., in order to efficiently break off the temporary rod coupling and remove it from the surgical site.
Regarding claims 10-14, 16, 18-20, Zhang et al. discloses a system for spinal fixation (figure 12) comprising: a permanent rod 36; a temporary rod 34 (figure 12); and a bone screw 10 comprising: a bone fastener portion 12; a permanent rod coupling 16 adapted to receive the permanent rod 36; a temporary rod coupling 24 adapted to receive the temporary rod 34 (figures 1, 2A, and 12); and a breakaway portion 32 positioned between the permanent rod coupling 16 and the temporary rod coupling 24 and configured to allow breaking off of the temporary rod coupling 24 from the permanent rod coupling 16, wherein the temporary rod coupling 24 is initially disposed above the permanent rod coupling 16 (figure 1), and, Serial No. 16/562,739Page 3 of 7wherein the permanent rod 36 is 
Zhang et al. discloses the claimed invention except wherein the system includes a breakaway tool adapted to fit the temporary rod coupling to break off the temporary rod coupling.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system to include a breakaway tool adapted to fit the temporary rod coupling to break off the temporary rod coupling, as taught by Lab et al., in order to efficiently break off the temporary rod coupling and remove it from the surgical site.
Claims 5, 7, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Pub. No. US 2009/0198279 A1) in view of Lab et al. (Pat. No. US 8388659) and further in view of Picetti et al. (Pub. No. US 2004/0111088 A1).
Regarding claims 5 and 15, Zhang et al. as modified by Lab et al. discloses the claimed invention except wherein the permanent rod fastener, the upper rod fastener or both further comprise a locking pin to prevent movement.  
However, Picetti et al. teaches wherein a rod fattener comprises a locking pin on the end thereof in order to prevent movement of the rod (paragraph 0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the permanent rod fastener, the upper rod fastener or both further comprise a locking pin to prevent movement, as taught by Picetti et al., in order to lock the rod in the channel (paragraph 0043).
Regarding claims 7 and 17, Zhang et al. as modified by Lab et al. discloses the claimed invention except wherein the bone fastener portion is semi-permanently 
Picetti et al. teaches wherein the bone fastener portion is semi-permanently attached to the permanent rod coupling to allow the permanent rod coupling to be positioned at a variable angle relative to the bone fastener (figure 5 and 6; paragraph 0035-0036).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone fastener portion to be semi-permanently attached to the permanent rod coupling to allow the permanent rod coupling to be positioned at a variable angle relative to the bone fastener, as taught by Picetti et al., in order to better accommodate the patient’s anatomy and the surgical scenario.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773